Citation Nr: 0030367	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 229 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 28, 1992 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served on active duty from 
December 1965 to December 1967. 


FINDINGS OF FACT

1.  On August 13, 1987, the Board denied service connection 
for PTSD on the grounds that the evidence did not contain 
factors showing an affirmative diagnosis of PTSD; rather, the 
Board found that the dominant clinical picture was one of 
paranoid disorder, probably paranoid schizophrenia.

2.  Medical records from the Allen Park VAMC show the veteran 
was hospitalized from February 3, 1992 to March 13, 1992 with 
diagnoses of adjustment disorder with depression, PTSD, and 
history of polydrug and alcohol dependence; the date 
entitlement to service connection arose was February 3, 1992.

3.  On May 28, 1992, the RO received a subsequent request 
from the veteran to reopen his claim for service connection 
for PTSD, and a July 1996 Board decision reopened the claim. 

4.  In a September 1998 rating decision, the veteran was 
awarded service connection for PTSD and a 100 percent 
evaluation was assigned, effective May 28, 1992, the date of 
receipt of claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 28, 1992 for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. §§ 3.102, 3.400(r) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1998 VA form 21-4138 (Statement in Support of 
Claim), the veteran requested an effective date of August 
1987.  Alternatively, the veteran contends that he should be 
awarded an effective date of February 19, 1992 for service 
connection for PTSD because as he was awarded a non-service 
connected pension in 1992 based on a period of 
hospitalization at the Battle Creek VAMC from February 1992 
to June 1992. 

With respect to the applicable law, the effective date of an 
award of compensation based on a claim reopened after final 
adjudication will be the date of receipt or the date 
entitlement arose ("fixed in accordance with the facts 
found"), whichever is later.   38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(r).  The exceptions for a claim filed 
within one year of date of discharge or release from service, 
or except as provided in 38 C.F.R. § 20.1304(b)(1) (2000), 
are not applicable in this veteran's case. 

In this case, on August 13, 1987, the Board denied service 
connection for PTSD on the grounds that the evidence did not 
contain factors showing an affirmative diagnosis of PTSD.  
Rather, the Board found that the dominant clinical picture 
was one of paranoid disorder, probably paranoid 
schizophrenia.  That decision was final when issued.  
38 C.F.R. § 20.1100 (2000).  

Subsequently, on May 28, 1992, the RO received a request from 
the veteran to reopen the issue of service connection for 
PTSD.  In a July 1996 decision, the Board found that new and 
material evidence had been presented and reopened the claim 
for service connection for PTSD.  

In a September 1998 RO rating decision, the veteran was 
awarded service connection for PTSD, and a 100 percent 
evaluation was assigned, effective May 28, 1992, the date of 
receipt of the veteran's claim to reopen service connection 
for PTSD.  Given these facts, the Board finds that May 28, 
1992 is the actual date of receipt of the veteran's claim of 
to reopen service connection for PTSD.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(r).  With respect to the 
veteran's contention that he is entitled to service 
connection for PTSD effective August 1987, the August 1987 
Board decision was final when issued.  38 C.F.R. § 20.1100.  
The veteran's claim to reopen was not thereafter received 
until May 28, 1992.  The veteran referenced the conclusion of 
law section of the July 1996 Board decision; however, the 
citation to this decision does not advance the veteran's 
claim because the conclusion of law was that evidence 
received since the Board's 1987 decision was new and material 
so that the veteran's claim was reopened, a fact which 
further illustrates the finality of the 1987 Board decision 
denial of service connection for PTSD and that a subsequent 
claim was required, along with subsequent new and material 
evidence, in order to reopen the claim.

With regard to the date entitlement to service connection 
actually arose, since the veteran's August 1987 Board denial, 
the relevant evidence includes a hospitalization summary from 
the Battle Creek VAMC from March 1990 to April 1990 
indicating that the veteran's primary diagnosis was acute 
abdomen, and that his secondary diagnoses were history of 
PTSD and history of umbilical hernia, among others.  
Additionally, a hospitalization summary from the Battle Creek 
VAMC from August 1991 to October 1991 reveals a diagnosis of 
schizophrenia, history of mixed substance abuse, and rule out 
PTSD.  In this respect, the Board notes that none of this 
evidence shows a confirmed diagnosis of PTSD, or supports the 
conclusion that the veteran's entitlement to service 
connection for PTSD arose between 1987 and 1991.

The evidence also includes medical records from the Battle 
Creek VAMC submitted in June 1992 which show the veteran was 
hospitalized from March 17, 1992 to June 5, 1992 with 
diagnoses of PTSD and mixed substance abuse in remission.  
Subsequently, records from the Allen Park VAMC were submitted 
in January 1993, which show the veteran was hospitalized from 
February 3, 1992 to March 13, 1992 with diagnoses of 
adjustment disorder with depression, PTSD, and history of 
polydrug and alcohol dependence.  Thus, as the evidence shows 
that the veteran was first diagnosed with PTSD during his 
hospitalization from February 3, 1992 to March 13, 1992, the 
Board finds that February 3, 1992 is the date the veteran's 
entitlement to service connection for PTSD arose.  

After a review of the evidence, the Board finds that the 
veteran did not submit a claim for benefits within one year 
of his separation from service or that he meets the 
requirements of 38 C.F.R. § 20.1304(b)(1), including the 
exception via motion showing good cause.  As such, the 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the grant of service 
connection for PTSD is the later of the date of receipt of 
claim or the date entitlement arose (in accordance with the 
facts found).  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r).  

In this respect, the Board finds that, because the veteran's 
entitlement to service connection arose on February 3, 1992, 
May 28, 1992 is the date of receipt of his claim to reopen 
the previous denial of service connection for PTSD, and the 
date of receipt of claim of May 28, 1992 is later than the 
date entitlement to service connection arose, the controlling 
statute and regulation are unambiguous that the proper 
effective date is May 28, 1992, the date of receipt of claim 
to reopen.  As such, the Board finds that the criteria for 
the assignment of an effective date earlier than May 28, 1992 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.102, 3.400(r). 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than May 28, 1992 for a grant of 
service connection for PTSD.  It follows that the evidence is 
not in relative equipoise so as to provide a basis for 
favorable action under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)).

Lastly, the Board acknowledges that 38 C.F.R. § 3.157 (2000) 
allows for a report of hospitalization which relates to a 
disability for which service connection is subsequently 
granted to serve as an informal claim for benefits, as it 
could arguably be construed with respect to the 
hospitalization summary from the Allen Park VAMC for February 
3, 1992 to March 13, 1992.  However, 38 C.F.R. § 3.157 
applies only to claims for increase or to reopen a 
previously-disallowed claim on the grounds that the 
disability was not compensable in degree.  In this case, the 
May 28 1992 claim was a claim to reopen a previously 
disallowed claim of service connection for PTSD, which was 
denied by the Board in August 1987 on the grounds that the 
evidence did not show an affirmative diagnosis of PTSD.  As 
such, provisions of 38 C.F.R. § 3.157 are not applicable in 
this case.


ORDER

Entitlement to an effective date earlier than May 28, 1992 
for a grant of service connection for PTSD is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


